Elliott, C. J.
Within the county of St. Joseph are lands which were set apart to the school fund by the act of Congress; these lands were sold by the county authorities for $13,750, of which amount one-fourth was paid in cash, and the remainder of the purchase-money was secured by mortgage. The whole amount for which the lands were sold was reported, as the law requires, to the superintendent of • public instruction, and the county was charged with it. The purchase-money was not paid, and the lands were forfeited. The question which we are required to decide is this: Is the county chargeable with interest on the entire amount of the price of the land, or only upon the amount received in cash ?
The case is governed by section 4346, R. S. 1881, which reads thus: “ One-fourth of the purchase-money shall be *443paid in .hand and the interest for the residue for one year in .advance, and the residue in ten years from such sale, with like interest annually in advance; and deferred payments ■shall be regarded as part of the congressional township school fund, and reported as such by the auditor to the superintendent of public instruction.” We can discover neither obscurity nor ambiguity in this statute, and there is no room for construction. Where the words of a statute are free from obscurity or ambiguity, nothing remains but to enforce them as they are written. We can not conceive how it is possible to choose words that would more plainly convey the meaning that the unpaid purchase-money is a part •of the congressional township school fund. The words are : “ and deferred payments shall be regarded as part of the •congressional school fund,” and “ shall be reported as such.” The deferred payments go into the fund as part and parcel •of it. From this conclusion there is no escape, save by ■striking out the words of the Legislature and substituting •others for them, and this no court would dream of doing.
Counties are public corporations, and over them the legislative authority is very great and extensive. The Legislature, in the exercise of this authority may, undoubtedly, •charge them with the care of school lands and school funds, and impose upon them hard and unreasonable burdens. The ■courts can not interfere, however much they may doubt the policy of the legislative action, unless some constitutional limitation is disregarded. In this instance the Legislature ■empowered counties to sell the land, and commanded that the unpaid purchase-money, as well as the purchase-money paid, should be “ regarded as part of the congressional school •fund.” If the court should hold that the unpaid purchase-money is not part of the fund, it would simply declare that fhe deferred payments shall not be regarded as part of that fund. What the Legislature says shall be regarded as a part ■of the fund is a part of it, and so it must be adjudged, notwithstanding the fact that ill effects and confusion may result. *444If such a result will follow, the courts can not avoid it, for the remedy is with the Legislature and not the courts.
Filed Oct. 29, 1889.
Judgment affirmed.